Appellate Case: 21-6035     Document: 010110641221       Date Filed: 02/04/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-6035
                                                     (D.C. No. 5:20-CR-00118-R-1)
  JERRY SCOTT SOUTHARD, II,                                  (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, PHILLIPS, and MORITZ, Circuit Judges.
                   _________________________________

       Jerry Scott Southard, II, pled guilty to being a felon in possession of a firearm

 in violation of 18 U.S.C. § 922(g)(1) and was sentenced to 84 months in prison. He

 challenges the procedural reasonableness of his sentence, arguing the district court

 improperly applied a four-level enhancement under United States Sentencing

 Guideline (“U.S.S.G.”) § 2K2.1(b)(6)(B). 1 Exercising jurisdiction under 28 U.S.C.

 § 1291 and 18 U.S.C. § 3742(a), we affirm.


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         At oral argument, Mr. Southard confirmed this is the only issue for our
 review and abandoned any other challenges to his sentence. Oral Arg. at 0:21-0:44,
 2:38-2:47.
Appellate Case: 21-6035    Document: 010110641221        Date Filed: 02/04/2022    Page: 2



                                 I. BACKGROUND

                                  A. Factual History

       On February 23, 2020, Oklahoma City police offers stopped a Chevrolet

 Silverado driven by Mr. Southard. During the stop, Mr. Southard disclosed he had a

 firearm. The officers found an automatic pistol and illegal drugs—including heroin

 and methamphetamine—on his person. Mr. Southard admitted he was a felon and

 was aware it was unlawful for him to carry a firearm.

       The police determined that the Silverado had been stolen at gunpoint the

 previous day. Mr. Southard said he had traded his Cadillac Escalade for the

 Silverado from his acquaintance, Flisha Mehan. Ms. Mehan and two accomplices

 had stolen the Silverado earlier that day. In an interview with the police, Ms. Mehan

 confirmed that she and her accomplices traded the Silverado to Mr. Southard for the

 Escalade.

                                B. Procedural History

       A federal grand jury indicted Mr. Southard for being a felon in possession of a

 firearm in violation of 18 U.S.C. § 922(g)(1). Mr. Southard pled guilty to that

 charge.

       The Presentence Investigation Report (“PSR”) recommended an offense-level

 enhancement under § 2K2.1(b)(6)(B), which provides for a four-level increase “[i]f

 the defendant . . . used or possessed any firearm or ammunition in connection with

 another felony offense.” “[A]nother felony offense” is “any federal, state, or local

 offense . . . punishable by imprisonment for a term exceeding one year, regardless of

                                            2
Appellate Case: 21-6035    Document: 010110641221         Date Filed: 02/04/2022       Page: 3



 whether a criminal charge was brought, or a conviction obtained.” U.S.S.G. § 2K2.1

 cmt. n.14(C).

       The PSR found that Mr. Southard possessed a firearm in connection with the

 felony offenses of (1) drug possession with a prior state conviction under 21 U.S.C.

 § 844(a) and (2) unauthorized use of a vehicle under Okla. Stat. tit. 47, § 4-102(A). 2

 Mr. Southard objected to the enhancement, arguing (1) his drug possession could not

 amount to “a felony offense under an enhanced federal statute that was never

 charged,” ROA, Vol. III at 10, and (2) he did not know the Silverado was stolen, id.

 at 10-11.

       At sentencing, the district court overruled Mr. Southard’s objection. It first

 determined that Mr. Southard’s drug possession at the traffic stop, coupled with his

 2016 state court conviction for possession of a controlled dangerous substance under

 Okla. Stat. tit. 63, § 2-402, was a felony under 21 U.S.C. § 844(a). Possession under

 § 844(a) is a felony if the defendant has a prior conviction of a state “drug, narcotic,

 or chemical offense” that “proscribes the possession . . . [of] any substance . . .

 prohibited under this subchapter.” 21 U.S.C. § 844(a), (c).




       2
        This provision states:
              A person not entitled to possession of a vehicle who, without the
       consent of the owner and with intent to deprive the owner, temporarily or
       otherwise, of the vehicle or its possession, takes, uses or drives the vehicle
       shall, upon conviction, be guilty of a felony punishable by imprisonment in the
       custody of the Department of Corrections for a term not to exceed two (2)
       years.

                                             3
Appellate Case: 21-6035    Document: 010110641221       Date Filed: 02/04/2022     Page: 4



       The district court also determined that Mr. Southard’s unauthorized use of the

 Silverado was a felony under Oklahoma law and provided a basis for the

 enhancement. The court rejected Mr. Southard’s argument that he did not know the

 Silverado was stolen, stating:

              Well, I’m going to overrule the [enhancement] objection in
              any event. I’m satisfied from the authority that the
              defendant had—his possession of drugs, coupled with his
              prior convictions, made this qualify for the four-point
              enhancement. And also, frankly, I don’t believe [Mr.
              Southard’s] explanation [for possessing the stolen vehicle.]
              Here is a vehicle that was stolen the day before and he has
              it. And with his track record, I’m satisfied he knew that
              was a stolen vehicle. So I’m going to overrule the
              objection.

 ROA, Vol. III at 12.

       After considering Mr. Southard’s criminal history and the factors set forth in

 18 U.S.C. § 3553(a), the district court imposed an above-guidelines sentence of

 84 months in prison.

                                   II. DISCUSSION

       Mr. Southard concedes he possessed a firearm. Aplt. Br at 5. He contests

 whether there was “another felony offense.” Id. at 24-25. In his opening brief, he

 makes only one argument, and does so for the first time on appeal. He contends that

 his 2016 state drug conviction did not make his drug possession in this case a felony

 under 21 U.S.C. § 844(a) because the Oklahoma drug statute underlying his state

 conviction included drugs that were not listed as controlled substances on the federal

 drug schedule.


                                           4
Appellate Case: 21-6035     Document: 010110641221         Date Filed: 02/04/2022       Page: 5



        We need not consider this argument because we can affirm the district court’s

 § 2K2.1(b)(6)(B) sentencing enhancement based on Mr. Southard’s unauthorized use

 of the Silverado. Mr. Southard fails in his opening brief to address this ground for

 the four-level increase and therefore has waived the issue. See Platt v. Winnebago

 Indus., Inc., 960 F.3d 1264, 1271 (10th Cir. 2020) (“[F]ailure to raise an issue in an

 opening brief waives that issue . . . .” (quotations omitted)); Wyoming v. Livingston,

 443 F.3d 1211, 1216 (10th Cir. 2006) (“Wyoming did not address this issue in its

 opening appellate brief. The issue is therefore waived.”); Silverton Snowmobile Club

 v. U.S. Forest Serv., 433 F.3d 772, 783 (10th Cir. 2006) (“[W]e have held that the

 failure to raise an issue in an opening brief waives that issue.” (quotations and

 alterations omitted)); see also U.S. v. RaPower-3, LLC, 960 F.3d 1240, 1250 (10th

 Cir. 2020) (“When an appellant does not challenge a district court’s alternate ground

 for its ruling, we may affirm the ruling.” (quoting Starkey ex rel A.B. v. Boulder

 Cnty. Soc. Servs., 569 F.3d 1244, 1252 (10th Cir. 2009))).

        In his reply brief, Mr. Southard “concedes he cannot establish harm as to the

 [district court’s] ruling” if the district court also found that his unauthorized use of a

 vehicle was a felony offense. Aplt. Reply Br. at 5. At oral argument, his counsel

 said, “If [the court] was making an alternative holding . . . [that] this four-level

 enhancement applies because . . . [Mr. Southard] fit the elements for felony

 possession of a stolen vehicle . . . it’s over for Mr. Southard.” Oral Arg. at

 1:54-2:30. We conclude the district court found that Mr. Southard’s possession of a



                                              5
Appellate Case: 21-6035    Document: 010110641221         Date Filed: 02/04/2022    Page: 6



 stolen vehicle was a felony offense and was an alternative basis for the

 § 2K2.1(b)(6)(B) enhancement.

       As to whether his firearm possession was “in connection with” the

 unauthorized use of the Silverado, that requirement was satisfied because his firearm

 “had the potential to facilitate his possession of the stolen vehicle.” United States v.

 Sanchez, 22 F.4th 940, 942 (10th Cir. 2022); see also Oral Arg. at 7:30-7:41

 (acknowledging that Sanchez resolves this requirement).

                                   III. CONCLUSION

       We affirm Mr. Southard’s sentence.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                             6